Citation Nr: 1023028	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  05-29 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1977 to October 
1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  
This matter was remanded in November 2007.  A review of the 
record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Veteran testified at a hearing before the Board in July 
2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran stated in a November 2009 Report of Contact that 
he has received VA outpatient treatment since September 2009.  
The Board finds that the RO/AMC should make an attempt and 
obtain these VA treatment records.  VA has a duty to seek 
these records.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records of the Veteran's 
treatment records from VA medical 
facilities, specifically treatment dated 
from September 2009.  Incorporate the 
records into the Veteran's claims file.  
If no records are available, documentation 
stating such should be incorporated into 
the claims file.

2.  Readjudicate the matter on appeal.  If 
the claim remains denied, the RO should 
issue an appropriate supplemental 
statement of the case and afford the 
claimant and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


